Citation Nr: 1543731	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-22 181	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a rating higher than 30 percent for a right knee disability.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Sorisio, Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that confirmed and continued a 20 percent evaluation then in effect for the Veteran's service-connected right knee disability.  In a May 2005 decision since issued during the pendency of this appeal, the RO increased the rating for this right knee disability from 20 to 30 percent and informed the Veteran that that was a full grant of his appeal concerning this claim.  However, because there remains the possibility of receiving an even higher rating for this disability, including a separate rating, that rating increase did not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  But this appeal now instead concerns whether he is entitled to a rating higher than 30 percent for this disability.

The Board remanded this claim in June 2012 to obtain all outstanding evaluation or treatment records and to have the Veteran reexamined to reassess the severity of his right knee disability.  

The Board denied this claim in a July 2014 decision, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In February 2015, the Court granted a January 2015 Joint Motion for Remand (JMR) filed by the parties vacating the July 2014 decision denying this claim and remanding it back to the Board for further development and readjudication.



FINDINGS OF FACT

1.  The Veteran has post-traumatic degenerative joint disease (DJD)/osteoarthritis in his right knee, patella chondromalacia, and consequent chronic pain and functional loss causing fatigability, weakness, and lack of endurance, but at worst his flexion has been limited to 74 degrees with normal extension to 0 degrees.  There is full motor strength, no ankylosis, and for the most part no objective confirmation of instability.

2.  This right knee disability, however, additionally involves removal of semilunar cartilage that is symptomatic.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 30 percent for the right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2015).

2.  But the criteria are met for a separate 10 percent rating, though no higher, because of the removal of semilunar cartilage from this knee that is symptomatic.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VA satisfied the notification requirements by means of a letter dated in November 2003.  VA's duty to assist also has been satisfied.  The claims file contains the Veteran's pertinent medical records of treatment received since the year immediately preceding the filing of this increased-rating claim, which is the relevant temporal focus, as well as the reports of his VA compensation examinations in November 2002, January 2005 and most recently on remand in July 2012.  Additionally, the claims file contains his personal statements in support of his claim.  He has not referenced any outstanding records that he wants VA to obtain or that he believes are relevant to his claim that have not already been obtained and associated with his claims file for consideration, if obtainable.  Indeed, one of the reasons for remanding this claim in June 2012 was to obtain all outstanding evaluation or treatment records.

Review of the November 2002, January 2005, and July 2012 VA examination reports, the latter of which also was a reason for remanding this claim in June 2012, shows the examiners considered the pertinent treatment reports, elicited from the Veteran his history of right knee symptoms and their effect on his daily functioning, reviewed diagnostic test results, and provided the clinical results of the evaluations.  Although the examiners who performed the November 2002 and January 2005 examinations conceded they did not review the paper claims file, they did specifically state that their review included the Veteran's VA computerized patient records system.  Also, as mentioned, there was the additional examination in July 2012 that also considered the history of this disability at issue.  Moreover, because the examiners performed all of the tests necessary to rate this disability in relation to the applicable rating criteria, the examination reports, taken as a whole, are adequate upon which to base a decision in this case.

B.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes ("DCs") identify the various disabilities and the criteria for specific ratings.  All reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection already has been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Court since has extended this practice even to established ratings.  The relevant temporal focus in this latter circumstance is on the state of the disability since the year immediately preceding the filing of the increased-rating claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2009), citing 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  Id. 

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. at 202.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in 
non-arthritis contexts).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran has degenerative joint disease (DJD), i.e., arthritis in his right knee.  DC 5003 provides that degenerative arthritis (hypertrophic or osteoarthritis) that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  When there is no limitation of motion of the specific joint or joints involved, DC 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that these 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that these 20 and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  Id.

The Veteran's right knee disability resultantly has been evaluated under DC 5299-5260.  A hyphenated DC is used when a rating under one DC requires use of an additional DC to identify the specific basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Limitation of motion of the knee is evaluated under DCs 5260 and 5261.
Under DC 5260, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a maximum 30 percent rating is warranted for flexion limited to 15 degrees.

Under DC 5261, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

Separate ratings under DCs 5260 and 5261 may be assigned for disability of the same joint.  Specifically, when a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with the disability.  VAOPGCPREC 9-2004 (Sept. 17, 2004), 69 Fed. Reg. 59,990 (2005).

For VA compensation purposes, normal flexion of the knee is to 140 degrees and normal extension is to 0 degrees.  38 C.F.R. § 4.71a, Plate II.


Where there is "other" impairment of a knee, including recurrent subluxation or lateral instability, a 10 percent evaluation may be assigned when the consequent disability is "slight," a 20 percent evaluation when "moderate," and a 30 percent evaluation when "severe."  38 C.F.R. § 4.71a, DC 5257.

These descriptive words "slight," "moderate" and "severe," as used in this DC, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, so that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of this or similar terminology by clinicians should be considered, it is not altogether dispositive of the rating to be assigned.  Instead, all of the evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

However, ratings under DC 5257 are not "predicated on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 4.45, with respect to pain, do not apply."  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Therefore, a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and DC 5257; rating a knee disability under both of these codes does not amount to pyramiding under 38 C.F.R. § 4.14.  However, a separate rating must be based on additional compensable disability.  VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997); VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,703 (1998).

DC 5259 provides a 10 percent rating where there has been removal of semilunar cartilage that is symptomatic.  "Symptomatic" is defined as "pertaining to or of the nature of a symptom," while "symptom" is defined as "any subjective evidence of disease or of a patient's condition, i.e., such evidence as perceived by the patient."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1816, 1817 (32d ed. 2012).

DC 5258 provides a 20 percent rating where there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.


C.  Analysis

Earlier-dated records show the Veteran sustained a right knee injury and subsequently underwent surgery during his service in the reserves.  He also since has undergone two additional surgeries.  The RO has characterized his right knee disability as post-operative internal derangement, with quadriceps atrophy and degenerative changes.

During his November 2002 VA compensation examination, the Veteran reported experiencing pain of 9 out of 10 on a daily basis, with stiffness, swelling, instability, fatigability, and lack of endurance.  He reported flare-ups of pain to 10 out of 10, 1 to 2 days per week, resulting in complete restriction in mobility for approximately 4 to 6 hours.  He indicated flare-ups were precipitated by weather changes, excessive walking and standing, and sudden turns to either direction.  He wore a metal derotation brace on his right knee and reported a history of recurrent dislocation when he was not wearing the brace.  He reported he last dislocated his patella in June 2002 and that he dislocated it about 3 times per year.  He indicated he was unable to walk or run secondary to his knee instability and pain.  There was no indication of inflammatory arthritis.  On examination, flexion was to 108 degrees with objective evidence of pain at 80 degrees.  Extension was normal to 0 degrees.  The examiner noted the Veteran had guarding of movement.  Testing revealed no evidence of right knee instability or abnormal movement of the right knee.  There was no evidence of edema, effusion, tenderness, redness, or heat.  The examiner noted there was obvious atrophy of the quadriceps as the right thigh measured 36 centimeters, while the left thigh measured 41 centimeters.  An MRI revealed truncation of the medial meniscus, either due to previous meniscectomy or degenerative changes, and chondromalacia patellae with local retinacular fibrosis and possible changes from previous arthroscopy.  The diagnosis was degenerative joint disease, right knee, with truncation of medial meniscus and chondromalacia patellae, with related functional loss and limitation of motion.


During the January 2005 VA compensation examination, the Veteran reported pain of 8 out of 10 with constant weakness when not wearing his knee brace.  He reported being unable to go up or down stairs and unable to make lateral movements.  He reported stiffness after sitting about an hour.  He had daily swelling, especially if he did not wear his knee brace.  He experienced warmth and redness in his knees on a daily basis.  He experienced daily flare-ups of pain to a 9 on a 10 pain scale that lasted for 30 to 45 minutes.  The precipitating factors were total weightbearing and not using the knee brace.  He reported being unable to do anything during these flare-ups.  He experienced limitation of motion and function, fatigability, and lack of endurance.  He said he experienced dislocation and recurrent subluxation 1 to 2 times per week, due to twisting, total weightbearing, or if he was not wearing his knee brace.  He denied locking, but said he experienced falls 2 to 3 times per week.  On objective physical examination, the Veteran was noted to use the arms of the chair to raise and lower himself.  He guarded his knee by stretching it out while rising and purposefully not using the knee to assist in rising from a seated position.  His gait was slow with a limp, the right patella was midline, and the right knee was edematous and painful on motion.  There was no objective evidence of instability on testing.  Active flexion was to 74 degrees with the brace on and was to 78 degrees without the brace.  The onset of pain was at the initiation of the range of motion continuing to the endpoint of the range of motion.  Extension was normal to 0 degrees, both with and without the brace.  It was also noted that there was atrophy of the right quadriceps, as it was 11 centimeters smaller in diameter than the left quadriceps.  There was objective evidence of painful motion, such as edema, facial grimacing, clenching, facial redness, and moaning.  The examiner noted there were additional limitations due to repetitive range of motion, including increased pain, fatigability, weakness and lack of endurance.  There was not a lack of coordination due to the pain, fatigue, weakness, or lack of endurance.  The right knee was negative for effusion, weak without the brace, tender on light palpation, and red and warm, but there was no abnormal movement on manipulation of range of motion.  The examiner concluded the Veteran was unable to stand or walk 30 minutes without increased pain.  


An X-ray revealed joint compartments were maintained and that there may have been very slight narrowing of the medial compartment on the medial aspect and a little sharpening of the tibial spine.  The diagnosis was minimal degenerative joint disease (arthritis).

VA outpatient clinic treatment records show that, in December 2003 and May 2007 it was noted the Veteran had crepitus of the knee.  During a February 2007 evaluation in the pain clinic, the Veteran was found to have right knee pain on motion, but range of motion was from 0 to 130 degrees (extension to flexion).  In May 2007, November 2007, and December 2008, it was noted his knees did not have effusion.  In November 2010, he reported his right knee gave out when he stood and that his foot would turn or twist despite the knee brace.  The assessment was buckling of the right knee without swelling.  He had full range of motion, no crepitus, and no laxity to varus/valgus stress.  The treatment provider indicated he should continue with bracing as the occasion required.  In December 2010, his range of motion again was from 0 to 130 degrees; his knee was negative for patellae grinding, the anterior cruciate ligament had grade 2+ laxity, was unstable to valgus stress, and there was minimal tenderness to palpation over the medial line joint.  In March 2011, the Veteran reported continuing to have pain and instability and continuing to wear a brace.  He indicated he was not ready to proceed with a right knee total knee arthroplasty.  He reported that his right knee pain had improved 3 days after receiving a pain injection.

During the most recent July 2012 VA compensation examination, the circumference of the right quadriceps was 36.5 centimeters and the circumference of the left quadriceps was 38 centimeters.  The examiner noted this indicated very minimal atrophy of the right quadriceps, but not enough to be indicative of weakness.  He explained that generally the amount of quadriceps atrophy present in one's thigh was indicative of the amount of weakness present.  In his experience, about 2 centimeters of atrophy were equivalent to 70 percent of the strength of the contralateral side.  He noted the Veteran did not meet that standard.  


The Veteran reported using a right knee hinged brace constantly.  He indicated the right knee disability affected his activities of daily living in that he had more difficulty ambulating in the morning and getting dressed due to swelling.  He reported that his knee would sometimes be warm.  He reported having flare-ups that impacted the function of his knee, with pain every other day, swelling, and a "rattle," described as not firm articulation when standing and using the knee brace.  He said his symptoms increased later in the evening.  There was no effect on his ability to work, as he was retired.  Range of motion was from 0 to 140 degrees or greater without any objective evidence of pain.  On repetitive testing, there was no additional limitation of motion and no functional impairment or functional loss of the right knee or lower leg.  There was no tenderness or pain to palpation of the joint line or soft tissues.  There was normal muscle strength.  All stability testing was noted to be normal and there was no X-ray evidence of patellar subluxation.  The examiner noted that although the Veteran had a meniscectomy in January 1981, there were no residual signs or symptoms due to the meniscectomy.  He noted that a November 2010 MRI reflected marked irregularity of the medial meniscus, including loss of the majority of the anterior horn and body with a remnant of the posterior horn visualized likely due to post-meniscectomy change.  There was anatomic alignment maintained about the knee joint with a small joint effusion.  Ligaments and tendons were intact, so not unstable.  The impression was degenerative changes of the knee with focal high-grade chondromalacia of the medial patellar facet and intermediate grade chondromalacia throughout the medial compartment and post-meniscectomy change of the medial meniscus with loss of the majority of the anterior horn and body.  

Considering this totality of evidence, the Board concludes that the requirements are not met for a rating higher than 30 percent for this right knee disability, that is, based on limitation of motion (when considering either flexion or extension).  30 percent is the maximum schedular rating under DC 5260 for limitation of flexion.  In order to warrant a higher 40 percent rating alternatively under DC 5261, the Veteran would have to have knee extension limited to 30 degrees.  However, throughout the period on appeal, he always has had normal extension to 0 degrees, even when considering his knee pain and painful motion.  Despite his reports of increased pain, on examination throughout the appeal period there was no objective evidence of pain on motion or pain following repetitive movement so as to, in turn, cause additional limitation of his knee extension.  Rather, his range-of-motion tests clearly show that, although he experiences arthritic pain as a result of his disability, it is not so severe that it in turn limits his range of extension to the level required for a greater than 30 percent rating.  

With regards to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under DeLuca, the Board has considered the examination findings noting that, at the time of the January 2005 examination, the Veteran's right knee joint function was further limited by weakened movement, pain on movement, fatigability and lack of endurance.  However, the 30 percent rating currently assigned under DC 5260 already contemplates these and other indicators of functional loss, such as swelling and atrophy of disuse and other indicators noted during that and the other examinations.  Regarding any weakness caused by atrophy of the quadriceps muscle, the Board notes that the July 2012 VA examiner stated that the atrophy at that time was not enough to indicate weakness; however, atrophy noted during the November 2002 and January 2005 VA examinations provided findings that, based on the July 2012 VA examiner's opinion, would indicate weakness of the right knee.  The assigned 30 percent rating contemplates any such weakness, as is demonstrated by the fact that the RO has characterized the right knee disability to include quadriceps atrophy and that findings on VA examinations have demonstrated weakness as a factor resulting in functional loss.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the DCs predicated on limitation of motion when the Veteran is not already receiving compensation at the maximum level permitted for limitation of motion, keeping in mind the Veteran already has, as mentioned, the highest possible rating under DC 5260 for limited flexion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Also, to reiterate, in Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable (i.e., rated as 0-percent disabling) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 for arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  See id.  And here, in any event, the Veteran already has the maximum rating predicated on limited flexion and has, and always has had, normal extension.

Moreover, during the most recent examination, the Veteran had full range of motion both before and after repetitive motion with no reduction in his range of motion.  In essence, the VA examination revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for a higher disability rating under DC 5261.  As such, the Board finds that the 30 percent rating currently assigned for the Veteran's right knee disability under DC 5099-5260 contemplates the degree of functional loss demonstrated.

The Board also has considered whether other DCs are applicable to the Veteran's right knee disability, so as to provide means for greater compensation.  The Board concludes that a separate 10 percent rating is warranted under DC 5259 for removal of semilunar cartilage, symptomatic.  

The record reflects the Veteran underwent surgeries in 1981 and 1982 that included a medial meniscectomy, or excision of an intra-articular meniscus (see DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1134).  Recent MRIs have revealed a loss of the majority of the anterior horn and body of the medial meniscus of the right knee, with only a remnant of the posterior horn remaining.  Therefore, the record reflects the Veteran has had removal of semilunar cartilage.  The Board concludes that the evidence also indicates that removal of semilunar cartilage has been symptomatic.  For example, throughout the appeal period, the Veteran has complained of experiencing instability of the right knee, particularly at times when he does not wear a knee brace.  Although such subjective complaints of instability have not been specifically attributed to the removal of semilunar cartilage, the Board resolves this reasonable doubt in the Veteran's favor and finds that they are symptomatic of such surgery.  38 C.F.R. §§ 4.3, 4.7.  As he is competent to report these symptomatic complaints, the Board finds that a separate 10 percent rating is warranted under DC 5259.

That said, the evidence does not reflect that a higher 20 percent rating is warranted under DC 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Even if reasonable doubt is resolved in the Veteran's favor, and the Board finds that there is dislocated semilunar cartilage, a preponderance of the evidence is against a finding that he has frequent episodes of locking, pain, and effusion into the joint.  First, there is no objective or subjective evidence during the appeal period of locking of the right knee joint.  For example, during the January 2005 VA examination, the Veteran reported that he did not experience any locking of his right knee.  Additionally, although there is evidence of pain, this symptom already has been evaluated in providing him with a 30 percent rating for limitation of flexion.  The evaluation of the same disability or its manifestations under various diagnoses, which to reiterate is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Here, since the symptom of pain already has been considered in assigning a rating under DC 5260, it cannot also be used to assign a rating under DC 5258 (much less a higher rating).  Furthermore, although November 2010 MRI results indicated there was a small effusion into the right knee joint, all other evidence of record, including May and November 2007 and December 2008 VA treatment records, reflect there was no effusion shown.  The Board sees the evidence reflects frequent swelling of the right knee.  However, swelling is different than effusion.  Specifically, swelling is defined as a "transient abnormal enlargement or increase in volume of a body part or area not caused by proliferation of cells," while effusion is defined as the escape of fluid into a part or tissue, as an exudation or a transudation."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 595, 1814.  Moreover, swelling already has been considered in the 30 percent rating assigned under DC 5260 for limitation of flexion.  See 38 C.F.R. § 4.45(f).  Therefore, the evidence also does not reflect frequent episodes of effusion into the joint.  Thus, the Board concludes that a preponderance of the evidence is against a finding that a higher 20 percent rating under DC 5258 is warranted.

Regarding whether any other DC would provide the Veteran a higher or separate rating, under DC 5256, a 40 percent evaluation is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  But there is no objective evidence that the Veteran has right knee ankylosis.  As such, a higher rating under DC 5256 is not warranted because this DC is inapplicable.  Ankylosis, incidentally, is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 1987)).  While there is no disputing the Veteran has some limitation of motion of his knee, particularly on flexion on account of his arthritic pain and functional loss, though not also on extension, it certainly cannot be said that his motion is so restricted as to amount to ankylosis, which essentially contemplates absolutely no motion at all.

Similarly, under DC 5262, a 40 percent evaluation is assigned when there is nonunion of the tibia and fibula, with loose motion requiring a brace.  However, there is no suggestion the Veteran has any impairment of the tibia or fibula (including non-union or malunion).  As such, a higher rating under DC 5262 is not warranted.

The remaining DCs relating to knee disabilities include DCs 5257 and 5263.  However, there has never been any evidence of acquired, traumatic genu recurvatum to warrant application of DC 5263.  DC 5257 does not provide for a rating exceeding 30 percent, and although the Veteran has complained of an unstable knee, the objective tests for this (McMurray's, varus and valgus, etc.) for the most part have been unremarkable, so the examiners by and large have not been able to objectively substantiate his subjective complaints of instability.  He thus also cannot be separately compensated for this under VAOGCPRECs 23-97 and 9-98, at least not currently, meaning apart from the compensation he already is receiving under DCs 5003 and 5260 for the arthritis and consequent limitation of motion on flexion.  Notably, the Board is granting a separate 10 percent rating under DC 5259 based in part on his subjective complaints of instability; therefore, the Board is precluded from granting a rating under DC 5257 based on the same subjective complaints, as this would amount to pyramiding.  38 C.F.R. § 4.14.  

And because he always has had normal extension, to 0 degrees, even with consideration of DeLuca criteria, he additionally cannot receive separate compensation for limited extension under VAOPGCPREC 9-04.

The Board also has considered whether the Veteran is entitled to a separate compensable rating for his right knee surgical scars.  On November 2002 VA examination it was noted that he had two well-healed scars with no evidence of adhesion, keloid formation or ulceration, depression, or elevation, or underlying tissue loss to either scar.  The scars were smooth and the same color as the surrounding skin.  Each scar was noted to be about 13.5 centimeters in length.  On January 2005 VA examination, the two surgical scars were noted to be between 13 and 13.5 centimeters.  There was no adhesion to connective tissue.  On July 2012 VA examination, the scars were noted to be healed and non-tender.  There was no keloid formation and they were flat and of a normal color.  They also were not unstable or painful.  No other evidence of record indicates any contrary findings regarding the right knee surgical scars.  Thus, the scars do not meet any of the criteria enumerated under 38 C.F.R. § 4.118, DCs 7800-7805 (prior to and since October 23, 2008) for a separate compensable rating.

The Board still additionally has considered whether the rating for the right knee disability should be "staged".  The Board has found that evidence regarding the level of disability for the right knee has been consistent with the assigned ratings for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, a staged rating is not warranted for the right knee disability.  See Hart, 21 Vet. App. at 505.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this particular case at hand, however, there is no evidence that the Veteran's right knee disability presents such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.  As already explained, the existing 30 percent disability rating contemplates the pain and functional loss that is often to be anticipated following repeated knee surgeries, including when it is due to post-traumatic arthritis, hence DC 5010 referring the adjudicator to DC 5003 and, in turn, to DCs 5260 and 5261.  Also, the Veteran's subjective complaints of instability, swelling, redness, and heat have been contemplated by the additional application of DC 5259 for symptomatic removal of semilunar cartilage, keeping in mind the Board is granting him a separate 10 percent rating for these symptoms.  

Regarding the effect on his employment, and specifically insofar as whether it is marked (meaning above and beyond that contemplated by his schedular disability rating), the Veteran indicated during one of his VA compensation examinations that he simply had retired, and there was no suggestion that it was because of his right knee disability.  Finally, there is no evidence that his right knee disability has required frequent periods of hospitalization.  Accordingly, referral of this claim for extra-schedular consideration is not indicated.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

As well, the Board has carefully reviewed and considered the Veteran's lay statements regarding the severity of his right knee disability.  The Board acknowledges that, in advancing this appeal, he believes, no doubt sincerely, that the disability has been more severe than the assigned disability rating reflects (which actually now as mentioned encompasses two ratings).  The United States Court of Appeals for the Federal Circuit has held that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. §§ 3.159(a)(2), 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran's lay assertions have been considered in awarding him a separate 10 percent rating for symptomatic removal of semilunar cartilage.  However, the claim also must be considered in light of the medical evidence, and many of the factors used to rate his disability are based on the results of objective testing like for instability and his range of motion.  And it is in this specific area where the results of that testing are not favorable to his claim, certainly less favorable.  Indeed, the preponderance of the evidence is against his claim, so the "benefit-of-the-doubt rule" enunciated in 38 U.S.C.A. § 5107(b) is inapplicable.  See also 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



ORDER

A rating higher than 30 percent for the right knee disability is denied.

However, a separate rating of 10 percent, though no greater, is granted for removal of symptomatic semilunar cartilage, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


